— Appeal by defendant from two judgments of the County Court, Nassau County, both rendered September 10,1976, convicting him of robbery in the first degree and grand larceny in the second degree (under Indictment No. 44169), and of robbery in the first degree and grand larceny in the third degree (under Indictment No. 44385), upon his pleas of guilty, and imposing sentence. Judgments reversed, on the law, defendant’s motion to suppress (under Indictment No. 44169) granted only to the extent of suppressing his statements and case remanded to the County Court for further proceedings on the indictments. Defendant’s postindictment incriminating statements concerning the crime charged in Indictment No. 44169, were made in the absence of counsel and thus should have been suppressed (see People v Colon, 62 AD2d 398; cf. People v Settles, 46 NY2d 154). The judgment under Indictment No. 44169 must therefore be reversed. The judgment arising under Indictment No. 44385, which was based upon a plea entered at the same time defendant pleaded guilty to Indictment No. 44169, should also be reversed (see People v Clark, 45 NY2d 432). Titone, J. P., Rabin, Gulotta and Cohalan, JJ., concur.